DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 12/30/2020 has been received and entered.  Currently Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tofighbakhsh US2018/0352301, in view of Katpelly et al. US2012/0117221 hereinafter referred to as Katpelly, and Turgeman et al. US2014/0344927 hereinafter referred to as Turgeman.
As per claim 1, Tofighbakhsh teaches a method of content blocking performed by an application server, the method comprising: receiving, at the application server, first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device (Tofighbakhsh paragraph [0016], [0032], [0038], obtain viewing history); 
analyzing, at the application server, telemetry data, including the first telemetry data, to determine one or more usage patterns associated with the first usage (Tofighbakhsh paragraph [0016]-[0018], [0032], [0038], analyze viewing history to determine pattern and generate user profile); 
monitoring, by the application server, content accessed by a particular user associated with a user type (Tofighbakhsh paragraph [0021], [0039], monitor requests for content from user); 
determining, by the application server, whether a rule violation has occurred by applying one or more rules to the content (Tofighbakhsh paragraph [0021], [0039], determine content does not conform to rules). 
Tofighbakhsh does not explicitly disclose storing first telemetry data to one or more databases and analyzing the stored data; 
sending, by application server, a content blocking trigger to first user device to trigger the first user device to block content in response to a rule violation has occurred.  
Katpelly teaches storing first telemetry data to one or more databases and analyzing the stored data (Katpelly paragraph [0034], storing and analyzing usage data); 
sending, by application server, a content blocking trigger to first user device to trigger the first user device to block content in response to a rule violation has occurred (Katpelly paragraph [0059]-[0060], sending block instruction to user device).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tofighbakhsh with the teachings of Katpelly to include analyzing stored usage data and sending a block instruction to the user device in order to allow individual user devices to filter content based on the instruction. 

Turgeman teaches inferring a user type of a particular user associated with first usage, based at least in part on one or more usage patterns, wherein the user type corresponds to an age range of particular user (Turgeman paragraph [0084], [0087], [0089]-[0092], [0094], monitor and analyze user interactions and estimate the age/age range of the user).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tofighbakhsh in view of Katpelly with the teachings of Turgeman to include determining user type/user age based on usage patterns in order to determine fraudulent users/activities.

As per claim 2, Tofighbakhsh in view of Katpelly and Turgeman teaches the method of claim 1, further comprising: sending, by the application server, the content blocking trigger to another user device associated with the user to trigger the other user device to block the content (Tofighbakhsh paragraph [0027], [0040]; Katpelly paragraph [0060]-[0061]).  

As per claim 3, Tofighbakhsh in view of Katpelly and Turgeman teaches the method of claim 2, wherein the first user device is a first device type, and wherein the other user device is a second device type (Tofighbakhsh paragraph [0016]; Katpelly paragraph [0019], [0026]).  

As per claim 4, Tofighbakhsh in view of Katpelly and Turgeman teaches the method of claim 3, wherein the first device type is a device type selected from the group consisting of a mobile phone, a personal computer, a television receiver, a voice- activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group (Tofighbakhsh paragraph [0016], [0026]; Katpelly paragraph [0019], [0026]). 

As per claim 5, Tofighbakhsh in view of Katpelly and Turgeman teaches the method of claim 1, wherein receiving the first telemetry data comprises communicating with a monitoring module of the first user device, wherein the monitoring module of the first user device is configured to intercept client-side application or device use and to incorporate the application or device use into the first telemetry data (Tofighbakhsh paragraph [0016], [0038]; Katpelly paragraph [0027], [0039]).  

As per claim 6, Tofighbakhsh in view of Katpelly and Turgeman teaches the method of claim 1, wherein monitoring the content accessed by the particular user comprises analyzing the content to determine one or more content patterns (Tofighbakhsh paragraph [0021]-[0022]).  

As per claim 10, Tofighbakhsh in view of Katpelly and Turgeman teaches the method of claim 1, further comprising: receiving input, at the application server, from an administrator, wherein the input defines the one or more rules (Tofighbakhsh paragraph [0021], [0023]); and 
sending, by the application server, a rule violation notification to the administrator in response to determining the rule violation (Tofighbakhsh paragraph [0014], [0025]). 

As per claim 12, Tofighbakhsh teaches an application server, comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein, which when executed by the at least one processor, direct the application server to: receive first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device (Tofighbakhsh paragraph [0016], [0032], [0038], obtain viewing history); 
analyze telemetry data, including the first telemetry data, to determine one or more usage patterns associated with the first usage (Tofighbakhsh paragraph [0016]-[0018], [0032], [0038], analyze viewing history to determine pattern and generate user profile);  
monitor content accessed at the first user device, wherein the instructions to monitor the content comprises instructions to analyze the content to determine one or more content patterns (Tofighbakhsh paragraph [0021]-[0022], [0039], monitor requests for content from user); 

Tofighbakhsh does not explicitly disclose store first telemetry data to one or more databases and analyzing the stored data; 
send a content blocking trigger to a plurality of user devices associated with first user device to trigger the first user device to block the content in response to rule violation has occurred.  
Katpelly teaches store first telemetry data to one or more databases and analyzing the stored data (Katpelly paragraph [0034], storing and analyzing usage data); 
send a content blocking trigger to a plurality of user devices associated with first user device to trigger the first user device to block the content in response to rule violation has occurred (Katpelly paragraph [0059]-[0061], sending block instruction to user device).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tofighbakhsh with the teachings of Katpelly to include analyzing stored usage data and sending a block instruction to the user device in order to allow individual user devices to filter content based on the instruction. 
Tofighbakhsh in view of Katpelly does not explicitly disclose infer a user type of a user associated with first user device based at least in part on one or more usage patterns, wherein the user type corresponds to an age range of the user.
Turgeman teaches infer a user type of a user associated with first user device based at least in part on one or more usage patterns, wherein the user type corresponds to an age range of the user (Turgeman paragraph [0084], [0087], [0089]-[0092], [0094], monitor and analyze user interactions and estimate the age/age range of the user).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tofighbakhsh in view of Katpelly with the teachings of Turgeman to include determining user type/user age based on usage patterns in order to determine fraudulent users/activities.

As per claims 13-14, claims 13-14 claim a server essentially corresponding to the method claims 2-4 above, and they are rejected, at least for the same reasons.

Claims 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tofighbakhsh in view of Katpelly and Turgeman, and further in view of Long et al. USPN9,723,367 hereinafter referred to as Long.
As per claim 7, Tofighbakhsh in view of Katpelly and Turgeman teaches the method of claim 6.
Tofighbakhsh in view of Katpelly and Turgeman does not explicitly disclose wherein analyzing content comprises applying, by a machine learning service module of application server, one or more machine learning techniques to the content to determine a content type of one or more content patterns.  
Long teaches wherein analyzing content comprises applying, by a machine learning service module of application server, one or more machine learning techniques to the content to determine a content type of one or more content patterns (Long col 8 lines 40-65, analyze content using machine learning to classify the content).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tofighbakhsh in view of Katpelly and Turgeman with the teachings of Long to include analyzing content using machine learning to classify the content in order to classifying the content into age appropriate categories.

As per claim 8, Tofighbakhsh in view of Katpelly, Turgeman and Long teaches the method of claim 7, wherein the content type is one of a plurality of content types that identifies a corresponding appropriate age range for the content (Tofighbakhsh paragraph [0021]-[0022]; Long col 8 lines 40-65).  

As per claim 9, Tofighbakhsh in view of Katpelly, Turgeman and Long teaches the method of claim 7, wherein the one or more rules defines the rule violation as accessed content that is of the content type for the particular user (Tofighbakhsh paragraph [0016], [0021], [0039]; Long col 8 lines 40-65, col 13 lines 15-25).  

As per claims 15-17, claims 15-17 claim a server essentially corresponding to the method claims 7-9 above, and they are rejected, at least for the same reasons.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tofighbakhsh in view of Katpelly and Turgeman, and further in view of Vignisson et al. US2015/0089599 hereinafter referred to as Vignisson.
As per claim 11, Tofighbakhsh in view of Katpelly and Turgeman teaches the method of claim 10.
Tofighbakhsh in view of Katpelly and Turgeman does not explicitly disclose wherein sending rule violation notification comprises sending a text message to a user device associated with an administrator.  
Vignisson teaches wherein sending rule violation notification comprises sending a text message to a user device associated with an administrator (Vignisson paragraph [0102], [0119], send alert text message).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tofighbakhsh in view of Katpelly and Turgeman with the teachings of Vignisson to include sending a text message alert because the results would have been predictable and resulted in sending the notification of a rule violation via text message.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tofighbakhsh US2018/0352301, in view of Katpelly et al. US2012/0117221 hereinafter referred to as Katpelly, Turgeman et al. US2014/0344927 hereinafter referred to as Turgeman, and Long et al. USPN9,723,367 hereinafter referred to as Long.
As per claim 18, Tofighbakhsh teaches one or more non-transitory computer-readable media storing computer-executable instructions, which when executed by the at least one processor of an application server, direct the application server to: receive first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device (Tofighbakhsh paragraph [0016], [0032], [0038], obtain viewing history); 

monitor content accessed by a particular user associated with a user type, wherein the instructions to monitor the content accessed by the first user device (Tofighbakhsh paragraph [0021], [0039], monitor requests for content from user);
determine whether a rule violation has occurred by applying one or more rules to the one or more content patterns (Tofighbakhsh paragraph [0021], [0039], determine content does not conform to rules).
Tofighbakhsh does not explicitly disclose store first telemetry data to one or more databases and analyzing the stored data; 
send a content blocking trigger to a plurality of user devices associated with first user device to trigger the first user device to block content in response to rule violation has occurred.  
Katpelly teaches store first telemetry data to one or more databases and analyzing the stored data (Katpelly paragraph [0034], storing and analyzing usage data; 
send a content blocking trigger to a plurality of user devices associated with first user device to trigger the first user device to block content in response to rule violation has occurred (Katpelly paragraph [0059]-[0061], sending block instruction to user device).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tofighbakhsh with the teachings of Katpelly to include analyzing stored usage data and sending a block instruction to the user device in order to allow individual user devices to filter content based on the instruction. 
Tofighbakhsh in view of Katpelly does not explicitly disclose infer a user type of a particular user associated with first usage, based at least in part on one or more usage patterns, wherein the user type corresponds to an age range of the particular user.
Turgeman teaches infer a user type of a particular user associated with first usage, based at least in part on one or more usage patterns, wherein the user type corresponds to an age range of the particular user (Turgeman paragraph [0084], [0087], [0089]-[0092], [0094], monitor and analyze user interactions and estimate the age/age range of the user).

Tofighbakhsh in view of Katpelly and Turgeman does not explicitly disclose comprises instructions to apply, by a machine learning service module of application server, one or more machine learning techniques to content to determine a content type of one or more content patterns.
Long teaches comprises instructions to apply, by a machine learning service module of application server, one or more machine learning techniques to content to determine a content type of one or more content patterns (Long col 8 lines 40-65, analyze content using machine learning to classify the content).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tofighbakhsh in view of Katpelly and Turgeman with the teachings of Long to include analyzing content using machine learning to classify the content in order to classifying the content into age appropriate categories.

As per claims 19-20, claims 19-20 claim a non-transitory computer-readable media essentially corresponding to the method claims 2, 4 and 8 above, and they are rejected, at least for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY TSANG/             Primary Examiner, Art Unit 2495